Citation Nr: 0215656	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-09 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1990 to April 
1990 and from November 1990 to May 1991.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1991 rating decision, in which the VA Medical and 
Regional Office Center in Wichita, Kansas, denied entitlement 
to service connection for bilateral hearing loss, tinnitus 
and PTSD and entitlement to pension benefits.  During a 
hearing held before a Hearing Officer at the RO in May 2000, 
the veteran withdrew his right ear hearing loss claim, and in 
a rating decision dated March 2002, the RO granted the 
veteran pension benefits.  Three issues thus remain for 
appellate review


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims. 

2.  The veteran does not currently have left ear hearing loss 
by VA standards.

3.  The veteran does not currently have tinnitus.

4.  There is medical evidence of record diagnosing PTSD and 
linking PTSD to a claimed in-service stressor.

5.  The veteran did not engage in combat during active 
service.

6.  There is credible supporting evidence of record that some 
of the claimed in-service stressors occurred. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102). 

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2001), as amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for left ear hearing loss, 
tinnitus and PTSD.  In a rating decision dated November 1999, 
the RO denied the veteran these benefits, and thereafter, the 
veteran appealed the RO's decision.     

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in letters dated May 
2001 and July 2001, the RO informed the veteran of the change 
in the law and indicated that it planned to develop and 
reconsider his claims pursuant to that law.  Thereafter, as 
explained in greater detail below, the RO indeed undertook 
all development necessary to comply with the notification and 
assistance requirements of the VCAA.  Specifically, VA 
notified the veteran of the evidence needed to substantiate 
his claims, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for the equitable disposition of 
those claims.  As well, the RO reconsidered the veteran's 
claims pursuant to the VCAA.  Prior to the enactment of the 
VCAA, in a rating decision dated November 1999, the RO found 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for hearing loss, tinnitus 
and PTSD.  However, following the change in the law, in a 
supplemental statement of the case issued in March 2002, the 
RO denied the veteran's claims on their merits.  By so doing, 
the RO acted consistently with the VCAA, which eliminates the 
need for a claimant to submit a well-grounded claim and 
requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For instance, 
in letters dated January 1999 and February 1999, the RO 
informed the veteran that he needed to submit medical 
evidence establishing that he had neurosensory hearing loss 
within a year of his separation from service, continuity of 
tinnitus symptoms from the time of separation, and/or hearing 
loss and tinnitus secondary to in-service noise exposure.  
The RO indicated that, if the veteran identified outstanding 
treatment records and completed the enclosed authorization 
forms, the RO would obtain these records.  The RO also 
requested the veteran to submit a statement regarding 
occupational and recreational noise exposure prior to and 
after service.  In addition, in February 1999, the RO 
provided the veteran a PTSD questionnaire for completion.  
Therein, the veteran was asked to describe the in-service 
events that he believed caused his PTSD.  See Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Finally, in a rating decision dated November 1999, a letter 
notifying the veteran of that decision, a statement of the 
case issued in January 2000, letters dated May 2001 and July 
2001, and a supplemental statement of the case issued in 
March 2002, the RO informed the veteran of the reasons for 
which his claims had been denied and of the evidence still 
needed to substantiate these claims, notified the veteran of 
all regulations pertinent to these claims, including those 
involving VA's duties to notify and assist, advised the 
veteran that attempts at verifying his alleged stressors had 
been unsuccessful, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
outpatient treatment records and hospitalization reports and 
information from the Social Security Administration.  The RO 
also secured and associated with the claims file service 
personnel records pertinent to the veteran's PTSD claim.  In 
addition, for the purpose of endeavoring to verify the 
veteran's alleged in-service stressors, the RO contacted 
personnel from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group), who responded to the 
RO's inquiry by letter dated April 2001.  Since then, the 
veteran has not identified any other outstanding evidence 
that needs to be obtained in support of his claims.  

In addition to obtaining all pertinent evidence, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claims.  The RO afforded the veteran a 
VA examination in August 1999, during which a VA examiner 
discussed the nature and etiology of the veteran's ear and 
psychiatric complaints.  In May 2001, the RO afforded the 
veteran another VA examination, during which an examiner was 
instructed to discuss the etiology of the veteran's PTSD.  
However, according to a written statement received from the 
veteran in August 2002, the veteran did not receive notice of 
the scheduled examination until the date of that examination 
had passed.  Therein, he requested the RO to reschedule the 
examination; however, given the Board's favorable disposition 
of the veteran's PTSD claim in this case, no further medical 
evidence is needed.  

A.  Left Ear Hearing Loss & Tinnitus

The veteran seeks service connection for left ear hearing 
loss and tinnitus.  He contends that he developed these 
disorders in service during the Gulf War, when he suffered 
acoustic trauma after being exposed to gun back blasts, 
incoming enemy artillery and missiles.  He alleges that he 
was told he had these disorders during a separation 
examination in May 1991. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  For purposes of a hearing loss claim, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (sensorineural 
hearing loss) became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

The veteran's service personnel records confirm that the 
veteran served as a cannon crewmember during his second 
period of active service.  Although the veteran might very 
well have suffered acoustic trauma while serving in this 
capacity, medical evidence of record does not support the 
veteran's contention that he has left ear hearing loss and 
tinnitus because of that trauma.  Rather, as explained below, 
it shows that, since discharge, no examiner has diagnosed 
left ear hearing loss by VA standards or tinnitus.  

The veteran served on active duty from January 1990 to April 
1990, and from November 1990 to May 1991, during which time 
he did not report hearing loss or ringing in the ears.  

On enlistment examination conducted in November 1989, an 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
15
35

During an examination conducted in May 1991, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
10
20

The examiner noted that the veteran was routinely exposed to 
hazardous noise and indicated that he had a hearing loss 
profile of H1.

Following discharge, the veteran did not report or undergo an 
evaluation for hearing loss or tinnitus until December 1998, 
when he was seen at a VA Medical Center.  On that date, he 
reported bilateral tinnitus and hearing loss.  An 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
0
5
--
0
25

The examiner noted speech recognition of 98 percent in the 
left ear.  He diagnosed mild high frequency sensorineural 
hearing loss with good speech understanding at normal speech 
levels.  He did not diagnose tinnitus.

An examiner who conducted a VA general medical examination in 
August 1999 also diagnosed high frequency sensorineural 
hearing loss based on results of a September 1998 VA 
audiological evaluation.  However, it was later determined 
that the results to which the examiner referred were those of 
the previously noted December 1998 audiological evaluation.  
The examiner did not diagnose tinnitus.

Based on the evidence noted above, the Board finds that the 
veteran does not currently have left ear hearing loss by VA 
standards or tinnitus.  Although examiners have diagnosed the 
veteran with left ear hearing loss, findings from 
audiological evaluations do not satisfy the regulatory 
definition of left ear hearing loss.  To merit an award of 
service connection under 38 U.S.C.A. § 1110, the veteran must 
submit competent evidence establishing the existence of a 
present disability resulting from service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has submitted no evidence, other than his own 
assertions, establishing that he has left ear hearing loss by 
VA standards or tinnitus.  Unfortunately, these assertions, 
alone, may not be considered a competent diagnosis of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of these claims and these 
claims must be denied. 

B.  PTSD

The RO also seeks service connection for PTSD.  He claims 
that he developed this disorder as a result of the following 
in-service stressors:  (1) experiencing sniper fire, a Scud 
missile attack and a resulting explosion the first night he 
arrived in Saudi Arabia; (2) hearing bombs exploding over 
Iraq daily; (3) engaging in gunfire and experiencing border 
skirmishes; (4) being in danger from land mines and toxic 
gas; (5) witnessing scattered body parts and decapitated 
bodies, which the dogs were eating, after crossing over the 
Iraqi border; and (6) smelling dead, burnt bodies that fell 
apart when touched. 

The regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 2002.  See 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (to be codified as amended at 38 C.F.R. § 
3.304(f)).  This amendment addresses the type of evidence 
that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  However, in this case, 
the veteran is not claiming that he developed PTSD as a 
result of such an assault.  Therefore, this amendment does 
not substantively affect the veteran's claim. 

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001). 

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
criteria of 38 C.F.R. § 3.304, because it includes a 
diagnosis of PTSD.  Although this evidence also shows that, 
since 1994, the veteran has been diagnosed with other 
psychiatric and substance abuse disorders, these alternative 
diagnoses do not constitute a preponderance of the evidence 
against the veteran's claim that he has PTSD.   

From September 1993 to August 1994, the veteran participated 
in three VA inpatient drug and alcohol rehabilitation 
treatment programs.  During the last hospitalization, an 
examiner diagnosed alcohol and drug dependence and an anxiety 
disorder, but not PTSD.  Since 1999, however, the veteran has 
participated in additional VA inpatient treatment programs 
and individual and group therapy and has been diagnosed with 
PTSD as well as other psychiatric and substance abuse 
disorders.  Specifically, during a VA hospitalization in 
January 1999, an examiner initially diagnosed prolonged post-
traumatic stress.  On discharge, however, diagnoses did not 
include PTSD.  An examiner first rendered a definitive 
diagnosis of PTSD in June 1999.  This diagnosis has since 
been confirmed on multiple occasions.  

Medical evidence dated after the veteran's discharge also 
satisfies the second element of a PTSD claim under 38 C.F.R. 
§ 3.304, because it links the veteran's current PTSD symptoms 
to at least one alleged in-service stressor.  This evidence 
establishes that, in June 1999 and on June 22, 2000, a VA 
psychiatrist diagnosed the veteran with PTSD secondary to 
Desert Storm based on the veteran's reported history of 
having served in Desert Storm.  During the veteran's first 
visit with this psychiatrist, the veteran indicated that, 
during service, he experienced Scud attacks and incoming fire 
and was involved in border skirmishes.  Later in June 1999, 
another physician noted PTSD based on the veteran's reported 
history of having engaged in combat in Desert Storm.   

The question then becomes whether there is credible 
supporting evidence of record that any of the claimed in-
service stressors actually occurred.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that, in 
adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In a precedent opinion issued by VA's General Counsel it was 
held that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99, 65 
Fed. Reg. 6,256, 6,258 (2000).  The General Counsel also held 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that the veteran did 
not engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Although the veteran has reported to physicians that he 
engaged in combat during Desert Storm, the veteran's DD Form 
214 and NGR Form 22 do not reflect participation in combat 
operations.  Rather, they show that, while serving on active 
duty in support of Operation Desert Shield/Desert Storm, 
including from January 1991 to May 1991 in Saudi Arabia, the 
veteran's primary military occupational specialty was a 
cannon crewmember and that he did not receive any 
commendations or medals typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  Moreover, although an April 2001 letter from the 
Director of USASCRUR indicates that the veteran's unit was 
subjected to Scud attacks, enemy artillery and sniper fire 
during the ground war, there is no evidence of record 
definitively establishing that the veteran participated in 
events constituting an actual fight or encounter with the 
enemy.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he engaged in combat.  See Cohen, 10 Vet. App. at 145; 
VAOPGCPREC 12-99. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  Since the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1) was revised to read, in 
part, that corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources, the Court has held that the requirement in 38 C.F.R. 
§ 3.304(f) for "credible supporting evidence " means that 
the "appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, the record satisfies the third element of a 
PTSD claim under 38 C.F.R. 
§ 3.304 by providing credible supporting evidence that some 
of the claimed in-service stressors occurred.  In April 2001, 
the Director of USASCRUR confirmed that the veteran's unit 
was subjected to Iraqi Scud attacks while stationed in 
Dhahran, was subjected to enemy artillery and sniper fire 
during the ground war, and witnessed bodies and body parts as 
it traveled near Kuwait City.  The Director also confirmed 
that, when the veteran's unit was unloading gear at the MGM 
Grand, military police shouted for the soldiers to get inside 
the buildings because there was a sniper on one of the 
rooftops.  The police later determined that there was no 
sniper.

Given that there is medical evidence of record diagnosing 
PTSD and linking PTSD to Scud attacks and incoming fire, in-
service stressors that the record verifies, the Board 
concludes that PTSD was incurred in service.  The evidence in 
this case supports the veteran's claim for service connection 
for PTSD.  This claim must therefore be granted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

